STATE OF WEST VIRGINIA                                  FILED
                           SUPREME COURT OF APPEALS                               April 20, 2021
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA


In re E.M.

No. 20-0778 (Kanawha County 19-JA-729)



                               MEMORANDUM DECISION


         Petitioner Mother R.H., by counsel Sandra K. Bullman, appeals the Circuit Court of
Kanawha County’s September 1, 2020, order terminating her parental rights to E.M. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Mindy M. Parsley,
filed a response in support of the circuit court’s order. The guardian ad litem, Bryan B. Escue, filed
a response on behalf of the child also in support of the circuit court’s order. On appeal, petitioner
argues that the circuit court erred in terminating her parental rights without imposing a less-
restrictive dispositional alternative.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In December of 2019, the DHHR filed an abuse and neglect petition alleging that petitioner
failed to provide E.M. with the necessary food, clothing, supervision, and housing since his birth
in October of 2019, and that petitioner was currently incarcerated for being a fugitive from justice.
Furthermore, the DHHR alleged that petitioner’s parental rights to two older children were
involuntarily terminated in 2005, although the record is unclear as to what conditions of abuse and
neglect were at issue in that prior matter.

        The circuit court held an adjudicatory hearing in February of 2020. The DHHR presented
evidence that petitioner absconded from a drug rehabilitation facility, in which she was required
to stay as a term of her parole, and fled to her sister’s home in December of 2019. Petitioner was

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
later arrested as a fugitive from justice for drug-related crimes in Kentucky. Additionally, the
DHHR requested the circuit court to take judicial notice of petitioner’s two prior involuntary
terminations in 2005, and the circuit court took such notice. Petitioner testified that her discharge
date was March of 2022, but that she was scheduled to appear before the parole board in March of
2020. She admitted being convicted for drug related crimes but denied any drug abuse. She further
stated that she felt that she did the “responsible thing” by taking her son to her sister’s home before
her inevitable reincarceration. Upon hearing the evidence, the circuit court adjudicated petitioner
as an abusing parent.

        In August of 2020, the circuit court held a dispositional hearing. Petitioner moved for a
continuance, stating that she may be released in November of 2020. The DHHR objected, and the
circuit court denied the motion finding that it was in the child’s best interest to proceed with
disposition. A Child Protective Services (“CPS”) worker testified that the DHHR recommended
termination of petitioner’s parental rights due to her inability to correct the conditions of abuse and
neglect from her prior terminations, her continued criminal conduct, and continued inability to
care for the child due to repeated incarcerations. Petitioner testified that upon her release, she
would stay in a halfway house or other program in West Virginia and enroll in school. She denied
all drug abuse but admitted to being arrested eight times in the past twenty years, most recently in
2017, 2018, and 2019, and that several of those charges were drug-related crimes. Based on the
evidence presented, the circuit court concluded that there was no reasonable likelihood that
petitioner could correct the conditions of abuse or neglect in the near future and that termination
was necessary for the child’s welfare. The circuit court terminated petitioner’s parental rights by
its order entered on September 1, 2020. Petitioner appeals the dispositional order. 2

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W. Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating her parental rights
rather than employing a less-restrictive dispositional alternative pursuant to West Virginia Code §


       2
         The father’s parental rights were also terminated below. The permanency plan for the child
is adoption by his maternal aunt.
                                                  2
49-4-604(c)(5), which allows for temporarily placing a child in a legal guardianship. According to
petitioner, because E.M. was placed with her sister, there was no need to terminate her parental
rights and the circuit court should have implemented a guardianship of E.M. instead. Petitioner
avers that guardianship of E.M. would have been in his best interests.

        However, the evidence introduced during the proceedings below supports the circuit
court’s termination of petitioner’s parental rights. West Virginia Code § 49-4-604(c)(6) permits a
circuit court to terminate parental rights upon finding that “there is no reasonable likelihood that
the conditions of neglect or abuse can be substantially corrected in the near future” and that
termination is necessary for the child’s welfare. With these parameters in mind, it is clear that the
record supports the circuit court’s finding that there was no reasonable likelihood that petitioner
could substantially correct the conditions of abuse and neglect, given her continued criminal
conduct, her denial of drug abuse, and her minimization of the abuse and neglect she subjected the
child to when she absconded from a drug rehabilitation facility when he was a newborn.

        While it is true that petitioner may eventually be released from incarceration and undergo
some type of drug treatment, live in a halfway house near the child, and attend school, any such
possible improvement is based on pure speculation. Indeed, petitioner denied any issues of drug
addiction at her previous treatment center and ultimately absconded from the program, resulting
in her arrest. Additionally, the record shows that the child could not have been returned to
petitioner’s care as she was incarcerated and that he would be at risk if returned to her care, upon
her eventual release, given her failure to correct the conditions of abuse and neglect. As such, it is
clear that that there was no reasonable likelihood that petitioner could substantially correct the
conditions of abuse and neglect and the child’s welfare required termination of petitioner’s parental
rights.

        Given that this finding was based upon substantial evidence, petitioner’s argument that the
circuit court should have implemented a guardianship for the child to allow petitioner an
opportunity to demonstrate that she could correct the conditions of abuse and neglect must fail.
This is especially true in light of petitioner’s projected discharge date of March of 2022, leaving
E.M. in the aunt’s care for the first three years of his life. We have previously held the following:

               “[C]ourts are not required to exhaust every speculative possibility of
       parental improvement . . . where it appears that the welfare of the child will be
       seriously threatened, and this is particularly applicable to children under the age of
       three years who are more susceptible to illness, need consistent close interaction
       with fully committed adults, and are likely to have their emotional and physical
       development retarded by numerous placements.” Syl. Pt. 1, in part, In re R.J.M.,
       164 W. Va. 496, 266 S.E.2d 114 (1980).

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 4. Further, we have held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West

                                                  3
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W. Va. 496, 266 S.E.2d
114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As such, we find no error in the
termination of petitioner’s parental rights.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
September 1, 2020, order is hereby affirmed.


                                                                                         Affirmed.

ISSUED: April 20, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                 4